Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Hailey R. Bureau (77,520) on June 23, 2022.
The application has been amended as follows: 
In claim 5, in line 6, please replace “photoacid generator.” with - - a photoacid generator,
wherein the photoacid generator comprises an aryl sulfonic acid ester of naphthaleneimide,
wherein a ratio of a content of the photoacid generator to a content of the acid proliferating agent ranges from 1:5 to 1:30.- - 
	In claim 7 at lines 2-4, please replace “ , the acid proliferating agent is a compound that generates an alkyl or aryl sulfonic acid via acid catalysis, and the photoacid generator is an aryl sulfonic acid ester of naphthaleneimide”  with - -  and the acid proliferating agent is a compound that generates an alkyl or aryl sulfonic acid via acid catalysis.- - 
In claim 8 at lines 2-4, please replace “ , the acid proliferating agent is a compound that generates an alkyl or aryl sulfonic acid via acid catalysis, and the photoacid generator is an aryl sulfonic acid ester of naphthaleneimide”  with - -  and the acid proliferating agent is a compound that generates an alkyl or aryl sulfonic acid via acid catalysis.- - .
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or fairly teach combination of a polymer film of an electrically conductive polymer and an acid donor layer which comprises a photoacid generator in combination with an acid proliferator/thermal acid generator in a ratio of 1:5 to 1:30. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 23, 2022